DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 3, 5, 6, 17, 23 have been canceled.
Claims 1, 2, 4, 7, 8, 9, 10, 11, 12, 13, 16, 18, 21 have been amended.

Allowable Subject Matter
Claims 1, 2, 4, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, 22, 24, 25 renumbered Claim 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  Claims 1, 16, 21) and Remarks/arguments filed by the applicant on 04/02/2021. See pages 9 to 11, of the Remarks/amendment.
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:

“wherein at least one of the first, second, third or fourth plurality of queues includes at least a shared queue having a first plurality of spaces to store the first or second information that are of any one of a first plurality of flow classes, and a second non-shared queue having a second plurality of spaces dedicated to store the first or disclosed in Claim 1.

“sending, by the transmitter, an indication to the receiver to indicate that the amount of spaces has been reserved in a queue disposed in the transmitter to store information for the traffic type, with the flow class, and for the virtual channel for communications between the transmitter and the receiver” as disclosedin Claim 16.  

“wherein to manage operations of the queue, the controller is arranged to: monitor an unused capacity of the queue; or reserve a plurality of spaces, with each space releasable to store information for a third traffic type, with a third flow class, and for a third virtual channel of communication” as disclosed in Claim 21..  

Additionally, all of the further limitations in Claims  2, 4, 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 19, 20, 22, 24, 25  are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <3Q21::04_08_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411